      Case 17-12250       Doc 30     Filed 06/08/20 Entered 06/08/20 12:38:44         Desc Main
                                       Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                      )       Case No:       17-12250
           Ngozi Harris                       )
                                              )       Chapter:       Chapter 13
                            Debtor            )
                                              )       Judge:         David D. Cleary

                                       NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on June 22, 2020 at 1:30 p.m. I will appear before the Honorable
David D. Cleary, or any judge sitting in that judge’s place, and present the MOTION TO
AUTHORIZE DISBURSEMENT OF FUNDS, a copy of which is attached

    This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use
an account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by
calling Court Solutions at (917) 746-7476.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                            By:      /s/ Dale Riley
                                                    ____________________________________
                                                        Dale Riley
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com


                                   CERTIFICATE OF SERVICE

   I, Dale Riley, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on June 8, 2020
before 5:00 p.m.




Rec No. 742356
WD - NOTICE OF MOTION TELEPHONIC
      Case 17-12250       Doc 30     Filed 06/08/20 Entered 06/08/20 12:38:44       Desc Main
                                       Document     Page 2 of 3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                      )       Case No:       17-12250
           Ngozi Harris                       )
                                              )       Chapter:       Chapter 13
                            Debtor            )
                                              )       Judge:          David D. Cleary

                                     LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Ngozi LilianAbandy Harris, 3438 Roesner Drive, Markham, IL 60428

Flagship Credit Acceptance, PO Box 3807, Coppell, TX 75019

Progressive Insurance, 6300 Wilson Mills Rd., Mayfield Village, OH 44143




Rec No. 742356
WD - NOTICE OF MOTION TELEPHONIC
    Case 17-12250         Doc 30
                             Filed 06/08/20 Entered 06/08/20 12:38:44 Desc Main
                               Document     Page 3 of 3
                    IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )       Case No:       17-12250
 Ngozi Harris                                   )
                      Debtor,                   )       Chapter:       Chapter 13
                                                )
                                                )       Judge:         David D. Cleary

                    MOTION TO AUTHORIZE DISBURSEMENT OF FUNDS

NOW COMES the Debtor, Ms. Ngozi Harris (the “Debtor”), by and through her attorneys, Geraci Law

LLC, to present her MOTION TO AUTHORIZE DISBURSEMENT OF FUNDS, and states as

follows:


   1.      This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core proceeding” under

           28 U.S.C. 157(b).

   2.      The Debtor filed a petition for bankruptcy protection under Chapter 13 of the US Bankruptcy

           Code and a plan of reorganization on 04/19/2017.

   3.      On 06/19/2017, the Court confirmed the Chapter 13 plan.

   4.      The Debtor’s 2016 Chevrolet Malibu has been totaled in an accident.

   5.      The Debtor’s insurance company, Progressive Insurance, is holding $7,983.45 as a payout on

           the vehicle.

   6.      Flagship Credit Acceptance holds a lien on the vehicle with a balance exceeding the payout

           amount leaving no excess funds after funds are paid to the lienholder.


   WHEREFORE, the Debtor, Ms. Ngozi Harris, prays that this Court enter an order authorizing

   Progressive Insurance to disburse funds to Flagship Credit Acceptance and for such further

   additional relief that this Court may deem just and proper.


                                                         /s/ Dale Riley
                                                             Dale Riley
   Attorneys for the Debtor
   Geraci Law L.L.C.
   55 E. Monroe Street #3400
   Chicago, Illinois 60603
   (Ph): 312.332.1800 (Fax): 877.247.1960
